ORDER

PER CURIAM.
Beatrice Gamm (“Gamm”) appeals an order of the Pike County Circuit Court granting defendant Stephen Pike Doyle’s (“trustee”) motion to dismiss her petition for declaratory judgment. Gamm had sought a declaratory judgment to determine her tax obligations concerning property received from Thomas W. Doyle (“decedent”). Gamm argues the trial court erred in dismissing her petition as a justi-ciable controversy, a legally protected interest, and a question ripe for judicial decision all existed. She also argues she is not responsible for the taxes connected with the property as the decedent’s trust document explicitly states that taxes shall be paid by the trustee from trust funds.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. . No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).